Case 9:18-cv-80176-BB Document 510-5 Entered on FLSD Docket 05/18/2020 Page 1 of 3
                                                 CONFIDENTIAL



                                           ,Z:,. S,-.,,e '11t4,,1""""'. fh. • ?1t. ,Z:,.
                                                 �Li..r,,/ r,, 9� 1'u.....
                                                    ���
                                                             $,dt,1}()4
                                                     aa, s...-.�-.
                                                       ?K...,,�!i!il!i!i

                                                       7.t. l!i05J 154 4!157
                                                      ?<,. {!J05i /154 !169(!

                                                         April 8, 2020

  Rivero Mestre LLP
  2525 Ponce de Leon Blvd., Suite 1000
  Coral Gables FL 33134
  ATTN: Zaharah Mar1<oe, Esq.
                                                            RE: Kleiman V. Wright

  Dear Ms. Markoe:
            As requested, I have re-reviewed records and reviewed additional records regarding David Kleiman with the
  purpose of supplementing opinions in my previous report on this case, dated December 22, 2019. Opinions are
  /elated to infectious disease. In addition to the records reviewed for the previous report, the following new records
  were reviewed:
        •     Deposition, David Kleiman, dated 418/2019
        •     Second deposition, David Kleiman, dated 1110120
        •     Second Amended Complaint, Kleiman v. Wright, dated 1/14/19
        •     Riviera Beach Police Department report on incident dated 4/26/13
        •     Palm Beach County Medical Examiner autopsy report, David Kleiman, deceased, dated 4/27113

             Attention was directed at Mr. Kleiman's final and extended hospitalization at the Miami Veterans 'Admin­
  istration Medical Center (MVAHJ, admitted 9128110, discharged 3125113, and findings associated with his subsequent
  death. body discovered 4/26/13, relating to the following subjects:

        1) Mr. Kleiman's paraplegia and Infectious disease complications: As noted in the previous report ,Mr. Kleiman
  was involved in a motorcycle crash on April 30, 1995, resulting in multiple fractures, most importantly a spinal fracture
  resulting In functional transaction of the spinal cord at a level around T4,5, or 6. This causes loss of motor function
  and sensation in the lower part of the body, with complications noted below. He could move about only by use of
  upper body (arms) muscles, using a wheelchair. In addition, paraplegia leads to greater risk of other injuries relating
  to difficulty of mobilization and also loss of bone strength and muscle protection. Mr. Kleiman sustained a fracture of
  the upper femoral shaft (upper thigh) during physical therapy in Sept. 2011. (He needed intensi ve physical and
  occupational therapy to provide mobility and avoid complications.

       2) Pressure ulcers (also known as decubitus ulcers or more colloquially as bed sores): These occur at sites of
  Sites of continued pressure to skin and subcutaneous tissue which is due to immobility. This pressure comes from
  body weigh t pressing against a surface, such as bed or (in Mr. Kleiman's case importanUy) a wheelchair, typically
  over bony prominences. The pressure squeezes small blood vessels resulting of low of blood supply to the tissues,
  leading to cell death If prolonged. This leads to loss of skin integrity and to damage to tissues below the skin ("deep
  tissue injury"). Loss of sensation in an area (such as the lower body in Mr. Kleiman's case) aggravates this since the
  protective effect of sensallon (touch, pain) leading to movement to relieve pressure is lost. These open sores
  typically become colonized and infected with bacteria, aggravating the ulcers and possibly leading to abscess
  formation, infection of underlying bone (osteomyelitis), and systemic infection. Mr. Kielman had large and deep
  pressure ulcers over the buttocks and the ischial bones (the part of the pelvis one sits on) These required constant
  wound care which he could not do himself, including debriding (removal of devitalized tissue) and dressings. He
  underwent multiple surgical procedures in an attempt to close these ulcers (see "surgery" below).

      3. Urinary bladder malfunciion: Due to loss of central nervous system control, urinary incontinence and possibly
  retention occur, leading to urinary tract infection and possible contamination of pressure ulcers with Infected urine.
  Prolonged contact with moist surfaces including diapers can also lead to skin irritation and breakdown. This problem
  ("neurogenic bladder") is treated with catheterization, either intermittently (possibly by the patient himself) or with a
  chronic Foley catheter. Catheterlzation further increases risk of infection, with the chronic Foley catheter being worse
  (sometimes called "the 1-95 for bacieria to the bladder"'). Urinary tract infection (UTI) can have as a complication
Case 9:18-cv-80176-BB Document 510-5 Entered on FLSD Docket 05/18/2020 Page 2 of 3
                                                  CONFIDENTIAL



  Kleiman v. Wright                                                                                                 -2-

  entry of bacteria into the blood stream (bacteremia).Mr. Kleiman had managed bladder dysfunction with intermittent
  catheterization previous to his final MVAH hospitalization, during which he had an indwelling Foley catheter. He had
  near conti nuous urinary tract infection during that hospitalization, with multiple organisms including Eschericla coll (E.
  coli), Pseudomonas, highly antibiotic resistant (extended spectrum betalactamase, ESBL, producing) Klebsiella, and
  yeas (Candida). He also had bacteremia at least twice, with E. coli; another episode of E. coli bacteremia was
  ascribed to his percutaneous intravenous central catheter (PICC. used tor intravenous fluid and medication
  administration), but may well have also related to UTI.

      4. Bowel dysfunction: Because of the spinal injury and paraplegia, Mr. Kleiman did not have normal voluntary
  control of the anal sphincter. Thus, for defecation, stimulation of the anal sphincter with fingers (or an instrument)
  was necessa ry for defecation; this stimulation causes a reflex contraction of the rectum leading to defecation. This
  must be done periodically, and is difficult for a person to do it himself. Obviously, cleanup after defecation is
  necessary, and contamination of the pressure ulcers can occur.

      5. Surgical procedures: During his final prolonged hospitalization at MVAH Mr. Kleiman underwent multiple
  surgical procedures, mainly directed at diagnosing and treating osteomyelitis and attempting to repair and close
  pressure ulcers. And other traumatic incidents. I ncluded are :
       • 1 0127110 debridement left hip
       • 1 212311 0 right knee washout for septic arthritis
       • 4114/1 1 attempted left h ip Girdlestone procedure (removal of entire joint leaving a "flail hip"}, aborted due to
            bleeding, but with drainage of abscess of the femoral head
       • 5120/1 1 right lateral knee incision dehi sced (reopened) with his moving around in physical therapy (unclear
            how)
       • 712811 1 right proximal fem ur resection and flap closure, followed by radiation therapy for reduction of
            ectopic (out of place) bone formation
       • 911 5/1 1 acute spiral fracture proximal femoral shaft in physical therapy
       •    1 2130/1 1 removal of intenmedullary nail (previously placed)
       • 3129112 debridement right ischium and buttock
       • 512811 2 debridement ischioperineal wound
       •    111 7/1 3 right ischial wound reopened while practicing transfers from wheelchair to shower seat
  This does not include bedside debridements.

       6. Computer and telephone work, family support: During his MVAH hospitalization, Mr .Kleiman was noted
  frequently to be using his laptop computer while in bed , and also less frequently using the telephone. He also on
  occasion refused treatments because of computer work and telephone conferences. Content of this work is
  obv iously not known, although he did note on occasion watching movies on the laptop" At no time did I find mention
  of in person visits by family members , friends. or co-workers" This important element of support was lacking.

       7. Medications affe cting mental status: During his last MVAH admission, Mr. Kleiman received medications
  which could affect mental statu s and ability to do complex work. He was receivi ng dlazepam (Vali um) throughout the
  admission, for control of muscle spasms. This is a benzodiazepine which has pharmacologic additive properties
  similar to alcohol and can dull mental acuity. He also received opiate pain relievers (Percocet, and on several
  occasions, fentanyl) early in the admission and on one occasion (411 9/1 1 ) an opiate antagonist (Naloxone) was
  ordered "for use in an emergen cy: After 4/19/1 1 there were no further orders for opiates; diazepam was continued.
  He also received multiple antibiotics throughout his long admission. Although antibiotics are not normally thought as
  having an effect on mental status, with a few exceptions (e.g. ertapenem, which he received), there is an effect of
  antibiotics giving a general feeling of malaise, often noted by its reversal after the antibiotic is stopped. This could
  affect ability to do complex tasks and computations.

       a. Disruptive behavior: On several occasions, he was uncooperative with nurses and therapists, and as noted
   in my previous report he received a letter of warning from the hospital Disruptive Behavior Committee (5/1211 1 ).

        9. Furloughs: MVAH has a policy that patients can received passes for leaving the facility; these function much
   like military leaves of absence, requiring preauthorization and having a specific time period. Mr. Kleinman received
   several passes (I counted 1 2) , all clustered at the end of his hospitalization (from 1/1 6/1 3 on). On various occasions
   a reason is stated, such as to buy food, "going to give a lecture", his birthday. On 219/1 3 he was given a pass "to
   continue practicing home skills" and while out of hospital, called in to request an extension (wh ich was granted),''very
   tired and did not want to take the road". Finally, as noted in my previous report, he requested a pass to assist in
   arrangements for a home lift. He did not return or ca ll In, and attempts to contact him were unsucc;,ssful . He was
   given an "Irregular dis eharge" .
Case 9:18-cv-80176-BB Document 510-5 Entered on FLSD Docket 05/18/2020 Page 3 of 3
